Citation Nr: 9921691	
Decision Date: 08/02/99    Archive Date: 08/12/99

DOCKET NO.  94-40 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for service-connected post traumatic stress disorder 
(PTSD), depressive neurosis, and a chronic dysthymic 
disorder, on appeal from the initial grant of service 
connection.

2.  Entitlement to an increased disability rating for 
service-connected lumbar strain, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion




INTRODUCTION

The veteran served on active duty from October 1970 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that granted entitlement to service 
connection for PTSD, depressive neurosis and a chronic 
dysthymic disorder, evaluated as 30 percent disabling, and 
denied entitlement to a disability rating in excess of 10 
percent for service-connected lumbar strain.

The case was previously before the Board in August 1997, when 
it was remanded for examination of the veteran and medical 
records.  

In this decision, the Board has recharacterized the issue 
concerning PTSD on appeal in order to comply with the recent 
opinion by the United States Court of Appeals for Veterans 
Claims (formerly the U.S. Court of Veterans Appeals) (Court) 
in Fenderson v. West, 12 Vet. App. 119 (1999).

Additional evidence, i.e., VA and private medical records, 
was associated with the claims folder subsequent to the most 
recent February 1999 supplemental statement of the case.  As 
this evidence is duplicative of that already of record and 
considered by the RO, a remand for the issuance of a 
supplemental statement of the case is not warranted.  
38 C.F.R. §§ 19.31, 19.37 (1998). 

The claim of entitlement to a disability rating in excess of 
10 percent for service-connected lumbar strain is the subject 
of the remand immediately following this decision.



FINDINGS OF FACT

1.  Sufficient evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  From November 14, 1988, to August 16, 1991, the veteran's 
service-connected psychiatric disorder(s) was manifested by 
definite social and industrial impairment.

3.  From August 17, 1991, to March 31, 1995, the veteran's 
service-connected psychiatric disorder(s) was manifested by 
considerable social and industrial impairment. 

4.  From April 1, 1995, to September 2, 1998, the veteran's 
service-connected psychiatric disorder(s) was manifested by 
severe social and industrial impairment.   

5.  From September 3, 1998, forward, the veteran's service-
connected psychiatric disorder(s) was manifested by no more 
than slight social and industrial impairment, normal mental 
status examination, and no significant evidence of anxiety.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for service-connected PTSD, depressive neurosis, and 
a chronic dysthymic disorder from November 14, 1988, to 
August 16, 1991, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.132, 
Diagnostic Code 9411.

2.  The criteria for a 50 percent disability rating, and no 
more, for service-connected PTSD, depressive neurosis, and a 
chronic dysthymic disorder are met from August 17, 1991, to 
March 31, 1995.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.132, Diagnostic Code 9411.

3.  The criteria for a 70 percent disability rating, and no 
more, for service-connected PTSD, depressive neurosis, and a 
chronic dysthymic disorder are met from April 1, 1995, to 
September 2, 1998.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, 4.132, Diagnostic 
Code 9411.

4.  The criteria for a disability rating in excess of 30 
percent for service-connected PTSD, depressive neurosis, and 
a chronic dysthymic disorder from September 3, 1998, forward, 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, 4.132, Diagnostic 
Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service-connected PTSD, depressive neurosis, and a 
chronic dysthymic disorder

A.  Factual background

The veteran was originally granted entitlement to service 
connection for PTSD, depressive neurosis, and a chronic 
dysthymic disorder by means of a December 1993 rating 
decision.  The RO assigned a disability rating of 30 percent, 
effective from November 14, 1988, to August 16, 1992; a 100 
percent disability rating from August 17, 1992, to October 
31, 1992 (paragraph 29); a 30 percent disability rating from 
November 1, 1992, to June 13, 1993; a 100 percent disability 
rating from June 14, 1993, to July 31, 1993 (paragraph 29); a 
30 percent disability rating from August 1, 1993, to February 
16, 1995; a 100 percent disability rating from February 17, 
1995, to March 31, 1995 (paragraph 29); and a 30 percent 
disability rating from April 1, 1995, forward.  Relevant 
evidence considered in adjudicating this claim is as follows:

VA treatment records dated in December 1988 show that the 
veteran was diagnosed as having a borderline personality.  
There was no thought disorder, excessive day-time somnolence, 
or suicidal/homicidal ideation.  He was relatively stable in 
terms of mental status.  He was in individual therapy.    

In March 1989, the veteran reported that he was employed as a 
custodian; however, the job was temporary.  He reported poor 
relationships and difficulty trusting people.  He was married 
and divorced three times.  He was involved with a woman for 
the past two years, who he planned to marry.  He had problems 
maintaining intimate relationships, but was interested in 
improving his relationship.  He had difficulty experiencing 
and expressing emotion.  The veteran was casually dressed and 
his speech was clear.  He was oriented times three.  Affect 
and mood were normal.  There were no current 
suicidal/homicidal ideations.

On psychosocial history, the veteran described his family as 
close knit.  He did things with his family outside the house 
"a little bit" and they spent "a little bit" of time 
together.  He had more trouble than others making friends and 
mostly kept to himself.  He participated in organized clubs 
and groups and worked on hobbies "a little bit."  His usual 
occupation was general labor.  He worked full-time over the 
past two years with frequent lay-offs.  He was working on a 
part-time basis for the past month.  He stated that he did 
not work full time because he was unable to keep a job due to 
physical disability.  His longest full-time job was two 
years.  He used alcohol and marijuana.  He had insomnia, 
flashbacks and nightmares.  Mental status examination, 
including behavior, motor activity, mood and affect, speech, 
flow of thought, thought content, perceptions, sensorium, 
memory, intellect, and insight and judgment was normal.  The 
veteran was neatly groomed and his facial expression was sad.  
He was mildly depressed.  Suicidal/homicidal potential was 
not present.  The veteran was diagnosed as having PTSD with 
depression and a personality disorder with dependent traits.  
Physical disorders included lumbosacral strain.  His highest 
level of adaptive functioning in the past year was a four on 
a scale of one to seven.  

The veteran was hospitalized at the VA Medical Center (VAMC) 
in Shreveport, Louisiana, for a period of observation and 
evaluation in July 1989.  He stated that he was an employee 
in a warehouse but he was unable to do that type of job due 
to his back problem.  He indicated that he needed to be able 
to work in a different type of work.  He reportedly had not 
worked since August 1988.  He was polite, pleasant, 
cooperative, and neatly and appropriately attired.  He denied 
any drug use since 1988.  When mentioned that the evaluation 
meant that the veteran's complaints would be evaluated 
without providing medication he requested, i.e., pain killers 
and muscle relaxants, he stated that he did not want to 
pursue the evaluation any longer but wanted to be put on 
medication for his back and headache.  He requested a variety 
of medications, as well as pain killers and muscle relaxants.  
The veteran denied hallucinations, delusions, and 
suicidal/homicidal ideations.  He was oriented times four.  
He attended the veterans' group and interacted quite well 
with other patients and staff.  On discharge, it was noted 
that he was capable of gainful employment if he so desired.  
He had very poor motivation.  Pertinent diagnoses included 
borderline personality disorder and passive dependent 
personality, severe.

The veteran was enrolled into VA vocational rehabilitation 
training for a nine month office occupation course in January 
1990.

On examination in February 1990, the veteran complained of 
episodes of depressed and dysphoric affect, in part stemming 
from his present life circumstances.  He was recently married 
and caring for a small child while his wife worked.  He saw 
himself as less than a man because he was not gainfully 
employed.  The examiner noted that with his poor job skills 
and tendency to become upset around others, he was 
occupationally limited.  His depression and anger were signs 
of PTSD.  He kept anger bottled up and was afraid he would 
harm someone.  He denied any drug use.  He was alert and 
oriented with a dysphoric affect and mood.  He denied signs 
of psychosis, but had thoughts of suicide.  The examiner's 
assessment was PTSD and polysubstance dependence by history.

In March 1990, the veteran's vocational rehabilitation 
program was interrupted  because he failed to enter training; 
however, he was again enrolled shortly thereafter and began 
training.  The expected date of graduation was December 1990.  
The veteran's program was again interrupted in July 1990 due 
to excessive absences, but then reinstated.  In January 1991, 
the veteran requested that he be allowed to pursue a degree 
program in social work.  This request was denied, but he was 
approved for Employment Assistance in office occupations for 
which he was still training.  The veteran did not complete 
this course because of typing.  It was noted that he was 
capable of employment as a word processor operator.

VA treatment records show that the veteran was employed as an 
apartment manager in November 1991.  

On psychological evaluation by Gary E. Milford, Ph.D. in 
January 1992, the veteran attributed his failed second and 
third marriages to his adjustment difficulties after service.  
He said that he tried to hide his Vietnam experiences from 
his wives and this was an image problem for him.  He was 
currently married to his fourth wife and he believed he had 
been married for about three years.  He had four children.  
His current marriage was very stressed and he had a great 
deal of conflict with it.  The veteran stated that he had 
numerous jobs, perhaps into the 100s since getting out of the 
service.  He did sales work and worked at a service station.  
His longest job involved selling insurance which was about l 
1/2 years.  He typically had difficulty with his temper and 
anger and had two confrontations with his supervisors such 
that he either got fired or left.  He attempted to attend 
college on at least three occasions, but this lasted very 
briefly. 

The veteran presented a relatively neat appearance and 
related in a relatively controlled manner throughout the 
interview.  He made satisfactory eye contact and at times 
almost appeared to stare.  He spoke with a relatively rapid 
speech rate that had an abrupt quality.  His manner appeared 
somewhat ingratiating in that he would frequently agree with 
comments made by the examiner.  The veteran began crying when 
talking about killing his first person in Vietnam.  He was 
relatively composed during the remainder of the interview.  
He was oriented as to time, situation, and person.  His 
vocabulary and verbal fluency reflected at least average 
intellectual functioning.  His immediate, recent, and remote 
memory appeared satisfactory.  His thinking processes were 
logical and coherent.  Thought content did not reveal any 
paranoid ideation and/or delusional beliefs.  However, he did 
appear to reflect the characteristic vigilant suspicious 
attitude frequently found for individuals who exhibited PTSD.  
The veteran appeared to attribute a lot of his feelings and 
difficulties to others around him.  He denied any auditory 
and/or visual hallucinations and he denied any current 
suicidal thoughts.  However, he did indicate that he had 
occasional homicidal thoughts and was anxious about losing 
control.  He only recalled one incident where he did get into 
some physical conflict with someone.  He said that he had 
punched holes in walls frequently.  He had difficulty with 
loud noises and got very irritated and annoyed easily around 
noise.  He had difficulty sleeping and took medication.  He 
did not sleep with the light on but frequently woke up at 
night screaming.  His math calculations were very consistent 
with at least average intellectual functioning and his 
background of experiences.

Dr. Milford stated that the overall impression was that of a 
man with average intellectual functioning who reported 
several symptoms associated with the label of PTSD.  However, 
at the current time the veteran appeared to be relatively 
compensated but admitted to a lot of stress. 

The veteran re-entered the VA vocational rehabilitation 
employment services in March 1992.  

The veteran was afforded a VA PTSD examination in April 1992.  
He was married but not presently living with his wife.  He 
lived with his mother.  His last employment was an apartment 
manager.  He saw most of his friends at the Vet Center.  The 
veteran stated that he did not sleep well and had depression 
and mood swings.  He was unemployed, reportedly because he 
lacked ability and was not in the best in a working 
situation.  He had problems getting along with others.  His 
mood swings came up in different situations.  He explained 
that he had emotional problems and bad dreams and was not the 
best person to be around at times.  He reported that he had 
not used any drugs since he was overseas.  The examiner noted 
that the veteran was not psychotic.  The veteran felt that he 
could not work and went to the Vet Center.  The examiner 
recommended that he undergo a period of observation and 
evaluation. 

The veteran was hospitalized at the VAMC in Little Rock, 
Arkansas, from August to October 1992 for a period of 
observation and evaluation.  He presently lived with his 
family.  He had been married four times and was currently 
divorced.  He had four children.  He was currently 
unemployed.  The veteran reported that his most distressing 
symptom was anger, which he had trouble modulating and had 
caused problems with jobs.  He reported shame regarding his 
anger.  He had periods of depression, mixed with anxiety, 
tearful episodes, and felt like a loser.  He also gave a 
history of nightmares and night sweats. 

On mental status examination, the veteran was well groomed, 
pleasant, and cooperative.  He had good eye contact but 
became tearful easily when discussing Vietnam.  His mood is 
euthymic but also related anxiety.  Affect was appropriate 
with full range.  Thought processes were goal directed.  
There were no hallucinations, delusions, or 
suicidal/homicidal ideations.  The veteran was oriented times 
three.  His memory was intact.  Concentration was good.  
Psychological testing was consistent with diagnosis of PTSD, 
mild to moderate depression, and anxiety.  

Problems identified to be addressed by the veteran during his 
treatment included impaired anger control affecting his 
personal relationships; communications skills, with the 
veteran experiencing increased anxiety when talking and 
discrepancy between what he said and felt; and stress related 
to combat experiences and subsequent difficulty in accepting 
himself because of poor self-esteem.  Prior to discharge from 
the program, the veteran reported that he continued to feel 
anxiety related to opening up painful areas of his life but 
that his nightmares had become considerably less frequent.  
He was beginning to find ways of dealing with his anxiety and 
embarrassment over his PTSD symptoms without completely 
closing it and other people out.  He seemed increasingly 
comfortable with himself and willing to be more open with his 
family.  At the time of discharge, the veteran was expressing 
no homicidal or suicidal ideations.  He was considered 
competent and could resume his pre-hospital levels of 
activity.  Pertinent diagnoses included PTSD.  A Global 
Assessment of Functioning (GAF) scale score of 43 was 
assigned currently and for the past year.

The veteran's VA vocational rehabilitation Employment 
Services were interrupted in September 1992 because of his 
hospitalization.

VA treatment records dated in October 1992 indicated that the 
veteran was living with his family and unemployed since 1988.  
He was angry appearing and dressed appropriately.  He was 
alert and oriented times three.  He admitted to hearing 
voices.

On VA PTSD/psychological examination in March and April 1993, 
the veteran reported that after his separation from service 
he took a job in a shop of a automobile company, but was 
unable to stay because of the noise.  Since then, he had 
multiple jobs, mostly manual labor with limited pressure.  He 
held jobs as a retail salesman, purchasing agent, gas station 
attendant, and security guard.  He was fired from most jobs 
because of difficulty taking orders and/or undue hostility 
toward employers, occasionally becoming physically violent.  
The longest period of time he held one job was for 15 months 
as a assistant branch office manager for an insurance 
company.  He lost his job as a purchasing agent because of a 
confrontation with a security guard.  He reportedly had not 
worked since 1988.  The veteran had been married four times 
and was separated from his fourth wife.  He got along well 
with his four children, but had no friends and a strong 
preference to be by himself.  He drank alcohol but denied 
using any other drugs.  He reported homicidal/suicidal 
ideation on a periodic basis due to his lack of success.  He 
also became unduly angry over minor annoyances.  

The veteran's symptoms included re-experiencing of traumatic 
events, avoiding stimuli associated with the trauma, 
hyperactivity, irritability, hypervigilance, and guilt.  
Several psychological tests were administered to the veteran.  
His scores on the tests were consistent with a diagnosis of 
PTSD and moderate clinical depression.  Testing results were 
indicative of severe levels of anxiety and extremely high 
levels of interpersonal hostility.  Pertinent diagnoses 
included PTSD, moderate, and major depression.  

On VA mental disorders examination in April 1993, the 
examiner reviewed the veteran's claims file.  The veteran 
reported that since active service, he had a number of jobs.  
He initially worked in a tractor plant but had to leave that 
job because the large machines made noises that reminded him 
of artillery.  He also worked in retail sales, as a gas 
attendant, substitute teaching, manufacturing valves, and in 
other types of manufacturing plants as a purchasing agent.  
His last job was as an apartment manager in February 1992, 
which he left because he was unable to handle the stress.  He 
had four previous marriages and was in the process of his 
fourth divorce.  He had four children that he did not see.  
He denied any illicit substance abuse since 1990 and alcohol 
use since 1992.

The veteran's complaints included feeling severe guilt and 
shame for his participation in Vietnam.  He got very angry at 
times and was afraid he would lose his temper.  He also had 
bouts of depression and moodiness.  At times he felt 
extremely anxious.  During the evaluation, the veteran became 
extremely tearful when discussing the atrocities he committed 
Vietnam and this was clearly upsetting to him.  He had very 
low self esteem and admitted to flashbacks.  He also had  
nightmares.  He had an exaggerated startle response and 
significant hypervigilance.  His sleep was significantly 
impaired, with difficulty with initial insomnia, as well 
early morning awakening along with the nightmares that 
bothered him in the night.  He had significant problems with 
his relationships since his return from Vietnam and stated 
that this was evidenced by his inability to keep a job for 
any period of time and his numerous marriages and divorces.  
He admitted to some suicidal thoughts in the past, but none 
at present.  He had some homicidal thoughts about hurting 
Vietnamese people, but stated he had an experience riding 
down on the bus where he interacted with a Vietnamese person, 
which was actually quite pleasant and he no longer got as 
angry as he used to at them.  He also admitted to some 
paranoid feelings at times.

On mental status examination, the veteran was alert and 
oriented times three.  His attention and concentration 
appeared to be intact.  His mood was anxious and depressed.  
His affect was tearful and sad.  He denied current suicidal 
or homicidal ideation or plans, as well as auditory and 
visual hallucinations or delusions.  There was no evidence of 
flight of ideas or loose association.  His memory was intact 
for immediate, recent, and remote recall.  His calculations 
were also intact.  His insight and judgment appeared to be 
intact.  The examiner diagnosed PTSD, moderate to severe, and 
polysubstance dependence in remission since 1990.

VA treatment notes dated in May 1993 show that the veteran 
reported being upset because others were afraid of him.  His 
biggest problem was anger, and he became easily irritated and 
isolated himself from others.  He gave a history of 
polysubstance abuse and alcohol dependence.  His affect was 
spontaneous and his mood euthymic.  His speech was pressured.  
He admitted to great anxiety related to the interview.  His 
eye contact was good.  Appearance was neat.  Verbal skills 
were more than adequate.  

	The veteran was hospitalized at the VAMC in New Orleans, 
Louisiana, from June to July 1993.  He gave a long history of 
depression, insomnia, nightmares, flashbacks, isolation, 
anger, inability to relate to people, and social isolation.  
The veteran worked hard in the program and was able to gain 
some insight and made some good progress.  He felt as though 
he was no longer quite as angry and isolated.  He was 
determined to continue his work.  Pertinent diagnoses 
included PTSD and depression.  A GAF scale score of 41 was 
assigned.  

The veteran also underwent VA psychological 
testing/evaluation during his hospitalization from June to 
July 1993.  He was separated and unemployed.  His history was 
consistent with that noted above.  The examiner diagnosed 
PTSD, chronic, severe; dysthymia; and polysubstance 
dependence in full remission.  The examiner concluded that 
the veteran was and anxious and insecure individual who, 
since his return from Vietnam, had suffered from chronic 
depression, polysubstance dependence, sleep disturbance, 
difficulty concentrating, emotional numbing, isolation, and 
the full range of combat-related PTSD symptoms.  He displayed 
intellectual resources in the low average range of 
functioning with particular deficits in ability to 
concentrate and mental efficiency. 

During VA treatment in July 1993, the veteran stated that he 
considered himself unemployable due to PTSD, i.e., anger, 
repression.  He was last employed for three months in 1991.  
He was assigned to a sobriety group.  The veteran was also 
admitted to a domiciliary program in July 1993.  His history 
was consistent with that noted above.  His mood was euthymic 
and his affect tense and anxious.  He denied depressive 
symptomatology and suicidal ideation or intent.  He was very 
tense and anxious and "trying to keep it together."  
Pertinent diagnoses included PTSD and polysubstance 
dependence (in remission).  A GAF scale score of 60 was 
assigned at present, and of 50 for the past year.  The 
examiner indicated that the veteran was employable.  After 
interview, it was determined that he was not appropriate for 
the program because of his attitude and possible explosive 
personality.  He showed signs of hostility and challenged the 
staff.  

In January 1994, one of the veteran's VA examiners reported 
that he was entered into the outpatient Day Treatment Program 
in October 1993, with a diagnosis of PTSD.  He presented with 
complaints of sleep disturbance, isolation, poor impulse 
control, anxiety and depression.  His personal account of 
history revealed a someone that clearly had difficulty in 
establishing and maintaining effective relationships with 
others (five marriages), a work history reflective of 
unsteady employment, disturbances in self image and self 
confidence, ineffective communication skills, limited social 
function, ineffective coping skills necessary in dealing with 
management of stress, deficit in problem solving and goal 
setting, poor budgeting of leisure time activities, 
unresolved issues surrounding grief and appropriate 
expression of anger.  The veteran was involved in group 
therapy three times per week with a regularly scheduled 
weekly individual session.  He was discharged from this 
program in September 1994 due to prolonged unexcused 
absences.

In April 1994, the Social Security Administration (SSA) 
determined that the veteran was disabled/precluded from 
working as a result of severe PTSD since November 15, 1988.  
Records considered in granting this benefits were primarily 
duplicates of those in the VA claims file.

In June 1994, the veteran was denied enrollment in the VA 
vocational rehabilitation program.  Based upon his 
disabilities, i.e., PTSD and substance abuse, it was felt 
that it was not reasonably feasible that he would benefit 
from the program.

The veteran was hospitalized at Brentwood Hospital from 
February to March 1995.  He complained of irritability and 
feelings that he might hurt other people.  He said that he 
had been feeling very bad, was depressed, and had been 
isolating himself from other people.  He reported having 
conflicts and problems with the manager of the apartment he 
lived in and some other neighbors.  He put up a front most of 
the time and tried to act nice but got into a physical fight 
a week prior to admission with the man over a parking place 
in his apartment complex.  He stated that he had been having 
auditory hallucination, flashbacks, and problems relating to 
his experience in Vietnam.  He admitted to having thoughts of 
wanting to kill his neighbor.  He was living alone.  He was 
married to his fifth wife, but she was currently in the 
Philippines visiting family.  He had four children from prior 
marriages but was not in contact with them.  He reported 
having difficulty with drugs and alcohol in the past but was 
staying away from all of it for at least a month and a half.  
He still drank some but tried to avoid it.  His employment 
history was consistent with that noted above.  He attended 
college for two to three years but never completely applied 
himself because he could not concentrate.  He stated that he 
did nothing socially of any significance basically stayed to 
himself. 

The veteran was admitted to the hospital feeling depressed 
and angry.  His GAF scale score on admission was 25.  He was 
started in group therapy and individual therapy.  He began to 
show improvement rather rapidly.  He showed good motivation.  
He expressed his feelings appropriately, interacted well with 
staff and peers, and his mood continued to improve throughout 
his hospitalization.  On discharge, he denied any suicidal or 
homicidal ideation.  He was discharged in stable condition.  
His mental condition on discharge was stable.   His prognosis 
was fair he followed his aftercare plans.  Pertinent 
diagnoses included major depression; impulse control 
disorder; PTSD, polysubstance abuse, in recovery; and 
narcissistic avoidant and passive-aggressive personality 
features.  On discharge, the veteran's GAF scale score was 
40.  His highest GAF scale score during the past year was 60.

Mental health progress notes dated in April 1995 showed a 
substance abuse relapse.  The veteran was treated for mental 
depression, schizophrenia and PTSD in September 1995.  In 
January 1996, he sought reinstatement in the Day Activity 
Program.  His affect was bright and cheerful, although he 
reported increased difficulty with anger control, impatience 
and anxious feelings.  He had a girlfriend, although he was 
committed to dissolving this relationship.  He had lived 
apart from his wife for 10 years.  He wanted to improve his 
ability to communicate with his wife and become involved in 
rearing his son.  He had difficulty showing affection.  Since 
service, he became enraged over even small incidents.  The 
veteran was doing relatively well in readjusting to family 
life in February 1996 and had been able to maintain control 
over his expressions of anger.  In March 1996, the veteran's 
affect was bright and cheerful.  He described his success in 
parenting and building a relationship with his wife.  He 
continued to receive treatment on a regular basis.  

The veteran was hospitalized at the VAMC in Waco, Texas, from 
April to May 1996.  He was married.  He reported having 
trouble sleeping and frequent nightmares.  He was hyper-alert 
and isolated from people.  He avoided crowded places and war 
reminders.  He suffered from emotional numbing and was unable 
to express his emotional feelings toward his family.  He had 
multiple problems with anxiety, depression, and anger, with 
frequent anger outbursts.   He had frequent recollections of 
his Vietnam experience.  

On mental status, the veteran was rather pleasant, 
cooperative, and well behaved.  He talked in a normal tone of 
voice.  His speech was relevant and coherent.  He exhibited a 
neutral and appropriate affect, but his mood was depressed.  
He denied suicidal or homicidal ideation.  No delusions or 
hallucinations were elicited.  The veteran was well oriented 
to person, place and time. 

During hospitalization, the veteran had trouble in one of the 
groups.  He mistrusted one of his therapists and was not able 
to engage in the group therapy.  He also had trouble with 
other veterans complaining about the way he wore his pants.  
He was discharged from the program because he was not willing 
to make changes.  On discharge, he appeared stable and free 
of psychotic symptoms.  He was not considered a danger to 
himself or others.  Pertinent diagnoses included PTSD. 

VA treatment notes showed that the veteran was having 
difficulty dealing with his children and relating to his wife 
in June 1996.   He reported feeling like an outsider in his 
own home in July 1996.  He felt more comfortable as an 
outsider but had difficulty accepting this role.  In August 
1996, the veteran was feeling more and more agitated and had 
difficulty sleeping.  He had recurrent thoughts of hurting 
others and felt that he might explode.  His affect was 
restricted and his mood agitated and depressed.  The 
assessment was PTSD and depression.  A GAF scale score of 80 
was assigned in August 1996.  The veteran continued to 
received treatment for PTSD on a regular basis.  In February 
1997, he reported anger, impulsive acts, sleepless nights and 
paranoid thoughts.  He denied auditory or visual 
hallucinations. 

The veteran was examined by Bryan L. McDowell, M. Div. in 
August 1997.  He stated that he provided mental health 
counseling services for the veteran since February 1995, but 
that he had been a regular client of the Vet Center since 
October 1986.  He further reported that in 1991 the veteran  
began vocational rehabilitation pursuing a degree in social 
work.  The veteran was not able to complete the program, 
however, due in part to ongoing anxiety and inability to 
concentrate secondary to PTSD.  Overall, the record indicated 
that the veteran continued to suffer severe psychological 
distress sufficient to inhibit his ability to acquire and 
maintain meaningful employment.  Part of the veteran's 
problem was one of image. He persistently presented on the 
surface as happy and successful, but once in therapy he let 
down this facade and revealed the severe level of 
psychological distress from which he suffered, including 
pervasive fears of betrayal, anger and mistrust toward all 
systems/authorities over against which he feels powerless, 
general guilt and chronic low self-worth.  One particularly 
insidious traumatic situation experienced by the veteran, 
that of fragging, or "friendly fire" in a racial attack in 
Vietnam, seemed to have served to alienate him from and 
within society in a profound way.  As a result, he seemed to 
struggle to fit in again, but remained unable finally to 
trust and commit in a way to once again become productive.  
With regard to the issue of productivity, the veteran looked 
back longingly at the time before he went to Vietnam when he 
was a productive worker in an automobile plant and complained 
of feelings of anger, disappointment, guilt and inadequacy 
that he had not been able to recover that same level of 
productivity since that time.  It was also the examiner's 
opinion that the veteran's severe alienation and mistrust, 
secondary to PTSD, impeded his progress in therapy.  He made 
some good strides in the past, only to relapse into his 
typical fear, anger and mistrust.  It was the examiner's hope 
that some day the right combination of therapy and therapist 
would come along and unlock all his talent and potential.  At 
this point, however, the veteran continued with major 
impairment in social, family and occupational functioning. 

Finally, the veteran underwent VA psychological evaluation in 
September 1998.   The examiner reviewed the claims files.  
The veteran was married to his fifth wife.  All previous 
marriages ended in divorce.  On mental status examination, 
the veteran was on time for his appointment.   He was dressed 
casually and appropriately.  He was fully oriented and alert.  
He is verbal and answered all questions without hesitation 
and with good elaboration.  He appeared to be open and honest 
in presentation of information, including voluntary 
acknowledgment of continued substance use.  His mood and 
affect appeared within normal limits.  The veteran showed 
positive affect on a number of occasions throughout the 
interview.  There was no evidence of psychotic process.  All 
thoughts are logical and goal directed. There were no unusual 
verbalizations or behavior.  Thought content was only notable 
for the veteran's assertion of a number of racial 
discriminatory behaviors toward him, including in Vietnam.

The veteran's remarks also suggested a somewhat superficial 
and self-centered manner that dated to his adolescence.  His 
remarks also seemed to indicate a sense of entitlement, but 
also a lack of genuine motivation to change.  For example, 
the veteran noted at one point that "if I get my 100 % 
disability... you won't see me again."

Psychological testing results were consistent with 
individuals whose represented an exaggerated picture of any 
real problem areas.  As a result, scores on individual scales 
were likely to represent an over-reporting of problems, 
whether consciously or unconsciously.  Personality disorder 
scales had seven significant scale elevations.  On the 
clinical scales, anxiety, dysthymia, alcohol dependence, drug 
dependence, and major depression were significantly elevated.  
Testing was also consistent with a diagnosis of PTSD.

The examiner concluded that the veteran was a very 
interesting individual who appeared to be quite bright and 
capable of high functioning.  However, he was also very 
complex and it appeared that complexity issues were due 
primarily to a combination of personality issues and his 
history of substance use.  In the interview, the examiner 
noted that the veteran voluntarily acknowledged his continued 
use of illicit substances, mostly cannabis, in addition to 
heavy alcohol use.  He showed obvious minimization and denial 
about his substance use problem.  He described himself as a 
"user" but someone without a substance use problem. 

In short, the examiner concluded that the veteran was a very 
complex and interesting individual with a long history of 
evaluation and treatments.  Although there was complexity to 
the case, it appeared fairly clear that the primary problems 
leading to any degree of impairment had been the result of 
maladaptive personality dynamics (personality disorder) and 
very significant polysubstance dependence problems.  
Problematic substance use had included alcohol, heroin, 
cocaine, speed, Quaaludes, and cannabis.  Most recent use was 
only alcohol and cannabis, although the veteran asserted that 
he had such use "in control."  The veteran also has had 
long-term use of benzodiazepines, including Valium.  Current 
use included the concurrent use of klonapin end Ativan from a 
provider outside the VA system.

The examiner further stated that:

A wide variety of providers in different settings, 
both inpatient and outpatient, have seen the 
primary problems as substance dependence and/or 
personality disorder.  I concur with this view, 
which sees any anxiety issue as secondary.  
Personality disorder features appear to include 
borderline, antisocial, and avoidant traits.  
Giving the veteran the benefit of the doubt, there 
is some evidence to support the diagnosis of PTSD, 
although this evidence is equivocal.  In fact, it 
appeared that the only significant PTSD symptom 
noted currently is nightmares, which he reports 
occurred about two or three times a week, on the 
average.  Nonetheless, the veteran's current 
mental status as seen through a lengthy 2 1/2 hour 
interview does not show significant evidence of 
anxiety or impairment.  He is able to discuss his 
military experiences without signs of distress.  
In fact, the results of the current examination 
indicate that any anxiety or depression is very 
mild. . . . The results suggest that there is no 
significant impairment from PTSD issues.  Instead, 
any impairment in functioning appears to the 
result of personality disorder issues . . . and to 
the long involved history of the veteran with 
substances.  This seems to be a very bright 
gentleman who unfortunately has strongly 
complicated his life by his past and current 
substance use.  Due to his lack of insight, and 
minimization and denial of the impact of the 
substance use in his life, the prognosis for 
significant positive change must be seen as poor, 
although this is not due to any PTSD issues.

The examiner diagnosed polysubstance dependence, moderate to 
severe; alcohol dependence, moderate severity (GAF 55 to 60); 
cannabis dependence, moderate (GAF 58); benzodiazepine abuse 
(GAF 65); PTSD, mild severity (GAF 75); and personality 
disorder, not otherwise specified (principal diagnosis) (GAF 
51 to 55).  


B.  Legal Analysis
 
The veteran appealed the initial assignment by the RO of the 
disability rating for his service-connected PTSD.  
Accordingly, his claim for an initial rating in excess of 30 
percent for his service-connected disability is a well-
grounded claim.  Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995) (holding that when a claimant is awarded service 
connection for a disability and subsequently appeals the 
initial assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open). 

The RO provided the veteran appropriate VA examinations.  
There is no indication of additional treatment records that 
the RO failed to obtain, and sufficient evidence is of record 
to rate the veteran's service-connected disability properly.  
Therefore, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

This appeal being from the initial rating assigned to a 
disability upon awarding service connection, the entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).  Such staged ratings are 
not subject to the provisions of 38 C.F.R. § 3.105(e), which 
generally require notice and a delay in implementation when 
there is proposed a reduction in evaluation that would result 
in reduction of compensation benefits being paid.  Fenderson, 
12 Vet. App. at 126.  The veteran's appeal of the original 
grant of service connection rendered the December 1993 rating 
decision non-final, and the Board here considers all evidence 
in determining the appropriate evaluations.  The veteran has 
taken no issue with the temporary 100 percent evaluations or 
their duration, and the Board will not disturb those ratings.

The RO did not specifically consider staged ratings.  Before 
the Board may execute a staged rating of the appellant's 
disability, it must be determined that there is no prejudice 
to the appellant to do so without remand to the RO for that 
purpose.  Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  As 
the regulations and rating criteria to be applied are the 
same, and as the Board decision herein is favorable to the 
appellant, the Board finds no prejudice to the appellant in 
considering the issue as one of entitlement to a higher 
rating on appeal from the initial grant of service 
connection.

The RO, in effect, considered whether the facts showed that 
the veteran was entitled to a higher disability rating for 
PTSD for any period of time since his original claim.  The 
appellant has been provided appropriate notice of the 
pertinent laws and regulations and has had his claim of 
disagreement with the original rating properly considered 
based on all the evidence of record.   In the particular 
circumstances of this case, the Board sees no prejudice to 
the veteran in recharacterizing the issue on appeal to 
properly reflect his disagreement with the initial disability 
evaluation assigned to his service-connected PTSD.  It would 
be pointless to remand the veteran's claim in order to 
instruct the RO to issue a supplemental statement of the case 
that correctly identified the issue on appeal.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


i.  General rating considerations

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (1998).  For a claim where the veteran has 
disagreed with the original rating assigned for a service-
connected disability, it is necessary to determine whether he 
has at any time since his original claim met the requirements 
for a higher disability rating.  See Fenderson.  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work, 38 C.F.R. § 4.2 
(1998), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (1998).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (1998).  

As noted above, in Fenderson the Court held that "staged" 
ratings could be assigned for separate periods of time based 
on facts found.  Nevertheless, where the veteran files a 
claim for service connection for a disability incurred in 
service, the degree of disability that is contemporaneous 
with the claim shall be considered in assigning the initial 
disability rating and not the degree of disability manifested 
in service many years earlier.  Moreover, unlike awards for 
increased disability ratings, there is no mechanism for 
awarding an initial disability rating earlier than the 
effective date of the award for service connection for that 
disability.  Cf. 38 C.F.R. §§ 3.157; 3.400(o)(2) (1998).  In 
this case, the RO assigned a 30 percent rating for service 
connection for PTSD effective from November 14, 1988, and the 
Board will consider the evidence of record since that time in 
evaluating the veteran's claim.  

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  During the pendency of this appeal, 
regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1996), including the rating 
criteria for evaluating mental disorders.  See 61 Fed. Reg. 
52695-52702 (October 8, 1996).  This amendment was effective 
November 7, 1996.  In addition to modified rating criteria, 
the amendment provided that the diagnoses and classification 
of mental disorders be in accordance with DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 
through 4.130 (1998).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Rhodan v. West, 12 Vet. App. 
55 (1998); see also 38 U.S.C.A. § 5110(g) (West 1991) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue).  Therefore, the Board must evaluate the veteran's 
claim for a disability rating in excess of 30 percent from 
November 7, 1996, forward under both the old criteria in the 
VA Schedule for Rating Disabilities and the current 
regulations in order to ascertain which version is most 
favorable to his claim, if indeed one is more favorable than 
the other.  For any date prior to November 7, 1996, the Board 
cannot apply the revised mental disorder rating schedule. 

Although the new regulations were not in effect when the 
December 1993 rating decision was made, the RO considered the 
new regulations in a subsequent February 1999 supplemental 
statement of the case.  Thus, the RO considered the veteran's 
claim for a disability rating in excess of 30 percent for his 
service-connected PTSD both under the criteria for evaluating 
the degree of impairment resulting from a mental disorder 
prior to revisions to that criteria which were made in 
November 1996 and under the revised criteria in the VA 
Schedule for Rating Disabilities.  Moreover, the veteran was 
given an opportunity to respond.  Accordingly, he will not be 
prejudiced by the Board's review of his claim on appeal 
because due process requirements have been met.  VAOPGCPREC 
11-97 at 3-4; Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

Under the criteria for rating PTSD prior to the revisions 
made to this criteria in November 1996, a 30 percent rating 
was assigned for "definite" impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people when the psychoneurotic symptoms resulted in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce "definite" industrial 
impairment.  A "considerable" impairment in the ability to 
establish or maintain effective or favorable relationships 
with people when reliability , flexibility, and efficiency 
levels were so reduced as to result in "considerable" 
industrial impairment warranted a 50 percent evaluation.  A 
70 percent  rating was provided when the ability to maintain 
effective or favorable relationships was "severely" 
impaired and when the  psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to obtain and retain employment.  A 100 percent 
rating was warranted when the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community, or when there 
were totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, or when the veteran was demonstrably unable 
to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); see Johnson v. Brown, 7 Vet. 
App. 95, 97 (1994) (holding that the criteria in 38 C.F.R. 
§ 4.132, Diagnostic Code 9411, for a 100 percent rating were 
each independent bases for granting a 100 percent rating).

In Hood v. Brown, the Court stated that the term "definite" 
in 38 C.F.R. § 4.132 was qualitative in nature, whereas the 
other terms, e.g., "considerable" and "severe," were 
quantitative.  Hood v. Brown, 4 Vet. App. 301, 303 (1993).  
The Court remanded the case in Hood to the Board for a 
statement of reasons or bases that would reflect how the term 
"definite" could be applied in a quantitative manner.  Id. 
at 304; 38 U.S.C.A. § 7104(d)(1) (West 1991).  In the wake of 
Hood, the VA General Counsel issued a precedent opinion 
concluding that "definite" was to be construed as 
"distinct, unambiguous, and moderately large in degree."  
It represented a degree of social and industrial 
inadaptability that was "more than moderate but less than 
rather large."  The term considerable, the criterion for a 
50 percent evaluation, was to be construed as "rather large 
in extent or degree."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  
The Board is bound by this interpretation of the terms 
"definite" and "considerable."  38 U.S.C.A. § 7104(c) 
(West 1991 & Supp. 1999).

In Massey v. Brown, the Court observed that the VA Schedule 
for Rating Disabilities "does not present a clear basis for 
describing the degree of impairment" for psychoneurotic 
disorders.  Massey v. Brown, 7 Vet. App. 204, 207 (1994); 38 
C.F.R. § 4.132, Diagnostic Codes 9400-9411 (1995).  
Therefore, the Court held that the Board's conclusions 
regarding a claimant's degree of impairment "must be 
justified by a clear statement of reasons or bases and not by 
the equivalent of 'because I say so.'"  Massey, 7 Vet. App. 
at 207, citing Hood v. Brown, 4 Vet. App. 301, 303 (1993).  
In Massey, where the veteran was assigned a 10 percent 
disability evaluation for a psychoneurotic disorder and was 
seeking a higher rating, the Court emphasized that, in 
providing reasons or bases for its decision to grant or deny 
an increased rating, the Board must discuss findings rendered 
by examiners in the medical reports in relation to the 
criteria set forth in the rating schedule.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1994); Massey, 7 Vet. App. at 
207 (noting that factual findings of the Board drawn from 
medical evidence, such as "affect and mood were 
appropriate," "memory was unimpaired," and "no history of 
hospitalization," generally appeared not to relate to the 
rating criteria set out for psychoneurotic disorders).

The amended regulations in 38 C.F.R. § 4.130 established a 
general rating formula for mental disorders.  The amended 
formula assigned disability evaluations according to the 
manifestation of particular symptoms.  The amended formula 
replaced the general rating schedules for psychotic 
disorders, organic mental disorders, and psychoneurotic 
disorders where disability evaluations were assigned based on 
classification of the claimant's social and industrial 
impairment, due to the mental disorder, as total, severe, 
considerable, definite, or mild.  The amended formula 
provides more objective criteria for assigning a disability 
evaluation. Although not intended to liberalize rating 
criteria, the amended formula for rating mental disorders may 
be more beneficial to a claimant if the medical evidence 
associated with the claims file indicates symptoms which 
qualified the claimant for a higher disability evaluation 
than that assigned by the RO under the prior regulation.  See 
VAOPGCPREC 11-97.

The revised criteria provide a 30 percent rating for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  The next 
higher, or 50 percent, evaluation may be assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  The next higher, or 70 percent, rating may be 
assigned where there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective work relationships.  A 100 percent 
schedular rating may be assigned in cases where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientations to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).

In addition, other related regulations were amended in 
November 1996.  According to the applicable rating criteria, 
when evaluating a mental disorder, consideration of the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission must be considered.  
38 C.F.R. § 4.126(a) (1998).  In addition, the evaluation 
must be based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Ibid.  Further, when evaluating 
the level of disability from a mental disorder, the extent of 
social impairment is considered, but the rating cannot be 
assigned solely the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (1998).


ii.  Rating from November 14, 1988, to August 16, 1991

Examining the evidence during this time period, the veteran 
had difficulty maintaining relationships.  Regardless, he 
spent some time with his family and participated in some 
activities outside the home, as reported on psychosocial 
history in 1989.  He interacted well with patients and staff 
during VA hospitalization in July 1989.  He was 
occupationally limited in part because of a tendency to 
become upset around others; however, he held some jobs.  For 
example, he was a custodian and worked in a warehouse in 
1989.  Of note, he attributed his unemployment to physical 
disability, i.e., his back.  During hospitalization in July 
1989, it was noted that he was capable of employment if he so 
desired, but had poor motivation.  He was also able to 
participate in vocational rehabilitation training and was 
capable of employment as a word processor.  He was interested 
in pursuing a social work program.  Thus, the Board finds 
that the preponderance of the evidence is against entitlement 
to a higher evaluation than the 30 percent rating assigned by 
the RO.  There was no evidence of considerable, i.e., rather 
large in extent or degree, social and industrial impairment 
due to PTSD.  The treatment records provide no basis for 
assignment of a higher evaluation.


iii.  Rating from August 17, 1991, to March 31, 1995

As of August 1991, it is clear that the veteran experienced 
an increase in disability.  Of particular significance, 
during hospitalization from August to October 1992, at which 
time the veteran was diagnosed as having PTSD, the examiner 
assigned a GAF scale score of 43 currently and for the past 
year, i.e., as early as August 17, 1991.  A GAF scale score 
of 43 contemplates serious symptoms (e.g., suicidal ideation, 
sever obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  
American Psychiatric Association Diagnostic and  Statistical 
Manual of Mental Disorders (4th. ed., 1994) (DSM-IV).  This 
finding is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by diagnostic code 9411.  See 
Massey v. Brown, 7 Vet. App. 204, 207 (1994).  The Board 
finds that a GAF scale score of 43 is commensurate with 
considerable, or rather large in extent or degree, social and 
industrial impairment, as is required for the assignment of a 
50 percent disability evaluation under Diagnostic Code 9411.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  The veteran 
also exhibited increased severity of PTSD symptomatology on 
examination by Gary E. Milford, Ph.D. in January 1992 and on 
VA examination in April 1992.  The evidence therefore 
supports the award of a 50 percent evaluation as of August 
1991.

While the evidence does support a 50 percent disability 
rating, the criteria for a 70 percent rating were not met.  
The GAF scale score of 43 contemplates only serious, as 
opposed to severe, impairment in social and industrial 
adaptability.

Evidence dated thereafter continued to support the assignment 
of a 50 percent disability rating.  For example, moderate 
PTSD was diagnosed on VA psychological evaluation in 
March/April 1993 and moderate to severe PTSD was diagnosed on 
VA mental disorders examination in April 1993.  During 
hospitalization from June to July 1993, a GAF scale score of 
41 was assigned.  A GAF scale score of 50 for the past year 
was also assigned during VA treatment in July 1993.  These 
scores, likewise, contemplate serious difficulty in social, 
occupational or school functioning.  Although GAF scale score 
of 60 was assigned at present during VA treatment in July 
1993 (as opposed to during the past year) for only moderate 
difficulty in social, occupational or school functioning, in 
view of the veteran's extensive treatment and continuing 
symptomatology as evidenced by the January 1994 written 
statement of one of his VA treating examiners, and resolving 
any doubt in his favor, the Board finds that the evidence 
continued to support the assignment of a 50 percent 
disability rating.  38 C.F.R. § 3.102, 4.3, 4.7 (1998).

Although the veteran was awarded SSA benefits in April 1994 
due to PTSD, the Board finds that his receipt of SSA benefits 
is of limited probative value in establishing the criteria 
for a higher rating due to the fact that the legal criteria 
for entitlement to VA benefits is different than that 
applicable to SSA benefits, and VA is not bound by 
determinations of the SSA.  Thus, the Board recognizes the 
veteran's disability award under SSA, but does not find it 
sufficient persuasive, in and of itself, in light of other 
medical evidence, to warrant a rating in excess of 50 
percent.  See Murincsak v. Derwinski, 2 Vet. App. 363, 372 
(1992) (duty to assist includes obtaining records from SSA 
and giving appropriate consideration and weight to such 
evidence in determining whether to award or deny VA 
disability compensation benefits).

Moreover, although the veteran was denied enrollment on the 
VA vocational rehabilitation program in June 1994, this was 
due in part to his substance abuse and not solely due to 
PTSD.

The veteran's GAF scale score on admission to Brentwood 
Hospital from February to March 1995 was 25, which 
contemplates behavior that is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability 
to function in almost all areas (e.g., stays in bed all day, 
no job, home or friends).  American Psychiatric Association 
Diagnostic and  Statistical Manual of Mental Disorders (4th. 
ed., 1994) (DSM-IV).  The veteran was appropriately 
compensated for the severity of his PTSD during this time 
period by the assignment of a temporary 100 percent rating 
from February 17, to March 31, 1995.  


iv.  Rating from April 1, 1995, to September 2, 1998

Following the expiration of the veteran's temporary 100 
percent rating in April 1995, he experienced further increase 
in disability.  On discharge from Brentwood Hospital, his GAF 
scale score was 40, assigned for some impairment or reality 
testing or communication (e.g., speech is at times illogical, 
obscure or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  
American Psychiatric Association Diagnostic and  Statistical 
Manual of Mental Disorders (4th. ed., 1994) (DSM-IV).  He 
demonstrated significant problems relating to other people 
and his family, as demonstrated by the VA treatment notes and 
the April to May 1996 VA report of hospitalization, showing 
that he was unable to engage in group therapy.  Further, in 
August 1997 Brian L. McDowell M. Div. determined that the 
veteran had major impairment in social, family and 
occupational functioning.  In short, the criteria for a 70 
percent evaluation under the old criteria are met from April 
1995 forward.  The Board gives the benefit of the doubt to 
the veteran in assigning a 70 percent rating for the entire 
period since the expiration of his temporary 100 percent 
evaluation in light of the GAF scale score of 80 assigned in 
August 1996, for no more than slight impairment in social, 
occupational or school functioning.  38 C.F.R. §§ 3.102, 4.3, 
4.7 (1998).

While the evidence does support a 70 percent disability 
rating under the old criteria, the criteria for a 100 percent 
rating are not met.  The veteran was not virtually isolated 
in the community or demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  
He reunited with his wife and became involved with his 
children in 1996.  There was no evidence showing that he was 
unemployable solely as a result of his service-connected 
psychiatric disorder(s).  As noted above, a GAF scale score 
of 80 was assigned in August 1996. 

The Board has also considered whether a rating in excess of 
70 percent is warranted under the revised rating criteria 
from November 7, 1996, forward.  The evidence failed to show 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientations to time or place; memory loss for names of 
close relatives, own occupation, or own name.   The veteran 
specifically denied auditory or visual hallucinations in 
February 1997.  Thus, the criteria for a 100 percent 
evaluation under the revised criteria have not been met or 
nearly approximated.  38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Code 9411 (1998).


v.  Rating from September 3, 1998, forward

The Board finds from September 3, 1998 forward, the 
preponderance of the evidence if against a finding that the 
veteran's service-connected PTSD meets the criteria for a 
disability rating in excess of 30 percent.  On VA 
psychological evaluation in September 1998, the examiner 
conducted an extensive review of the veteran's claims file 
and after a 2 1/2 hour interview, assigned a GAF scale score of 
75 for service-connected PTSD.  A GAF scale score of 75 is 
assigned when, if symptoms are present, they are transient 
and expectable reactions to psychosocial stressors (e.g. 
difficulty concentrating after family argument); no more than 
slight impairment in social, occupational or school 
functioning (e.g., temporarily falling behind in school 
work).  American Psychiatric Association Diagnostic and  
Statistical Manual of Mental Disorders (4th. ed., 1994) (DSM-
IV) (emphasis added).  Moreover, the examiner concluded that 
the majority of the veteran's impairment was attributable to 
nonservice-connected substance abuse and personality 
disorders, and not PTSD.  There was no significant evidence 
of anxiety or impairment from PTSD.  PTSD of only mild 
severity was diagnosed.  Therefore, a disability rating in 
excess of 30 percent is not warranted under the old criteria.

Under the revised criteria, the preponderance of the evidence 
is, likewise, against a finding that the veteran's service-
connected psychiatric disorder(s) meets the criteria for the 
a disability evaluation in excess of 30 percent.  Mental 
status examination was entirely normal.  The only significant 
PTSD symptom noted was nightmares, which occurred about two 
or three times a week.  There was no significant evidence of 
anxiety.  Again, PTSD of only mild severity was diagnosed. 
Therefore, a disability rating in excess of 30 percent is not 
warranted under the revised criteria.  


ORDER

Entitlement to a disability rating in excess of 30 percent 
for service-connected PTSD, depressive neurosis, and a 
chronic dysthymic disorder prior to August 17, 1991, is 
denied.

Entitlement to a 50 percent evaluation for service-connected 
PTSD, depressive neurosis, and a chronic dysthymic disorder 
is granted, from August 17, 1991, to March 31, 1995, subject 
to the applicable regulations governing the payment of 
monetary benefits.

Entitlement to a 70 percent evaluation for service-connected 
PTSD, depressive neurosis, and a chronic dysthymic disorder 
is granted, from April 1, 1995, to September 2, 1998, subject 
to the applicable regulations governing the payment of 
monetary benefits.

Entitlement to a disability rating in excess of 30 percent 
for service-connected PTSD, depressive neurosis, and a 
chronic dysthymic disorder from September 3, 1998, forward is 
denied.





REMAND

II.  Service-connected lumbar strain

In August 1997, the Board remanded this case to the RO.  
Unfortunately, it is again necessary to remand this claim.  
In essence, the Board finds that the RO has not substantially 
complied with the directives of the Board's previous remand.  
See Talley v. Brown, 6 Vet. App. 72, 74 (1993).  A Board 
remand confers upon the veteran the right to compliance with 
the remand orders, and VA has a duty to ensure compliance 
with the terms of the remand.  Stegall v. West, 11 Vet. App. 
268 (1998).

The prior remand specifically instructed the RO to schedule 
the veteran for a VA examination.  The claims folder was to 
be made available to and be reviewed by the examiner prior to 
the examination.  Based upon specific questions asked by the 
Board, the examiner was to provide adequate and competent 
evidence that would permit an informed assessment of whether 
greater limitation of motion or additional functional loss is 
likely to arise on use or during flare-ups.  38 C.F.R. 
§ 4.40, 4.45 (1998); DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The veteran was afforded a VA examination in 1997; however, 
the examiner's findings were inadequate and it does not 
appear that the veteran's medical records were reviewed.

Accordingly, the case is REMANDED for the following 
development:  

1.  Request that the veteran provide a 
list of those who have treated him for a 
low back disorder since 1997.  Make the 
necessary arrangements in order to obtain 
all records of any treatment reported by 
the veteran that are not already in the 
claims file. 

With respect to the VA medical facilities, 
all records maintained that pertain to the 
veteran are to be requested, to include 
those maintained in paper form and those 
maintained electronically (e.g., in 
computer files) or on microfiche.  

If any request for private treatment 
records is not successful, inform the 
veteran and his representative of the 
negative outcome, and afford them an 
opportunity to obtain and submit the 
records, in keeping with the veteran's 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. 
§  3.159(c)(1998).

2.  Afford the veteran an appropriate VA 
medical examination to determine the 
severity of the service-connected low back 
disorder.  The claims folder and a copy of 
this remand are to be made available to 
the examiner prior to the examination, and 
the examiner is asked to indicate that he 
or she has reviewed the claims folder.  
All tests deemed necessary by the examiner 
are to be performed. 

The examiner should identify all residuals 
attributable to the veteran's service-
connected low back disorder.    

The examiner should note detailed range 
of motion measurements for the lumbar 
spine and should state what is considered 
normal range of motion.  Whether there is 
any pain, weakened movement, excess 
fatigability or incoordination on 
movement should be noted, and whether 
there is likely to be additional range of 
motion loss due to any of the following 
should be addressed: (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly 
limits functional ability during flare-
ups or when the low back is used 
repeatedly.  All limitation of function 
must be identified.  If there is no pain, 
no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.  38 C.F.R. 
§ 4.40, 4.45 (1998).

The examiner should also state whether 
there is any muscle spasm on extreme 
forward bending; loss of lateral spine 
motion, unilateral, in a standing 
position; osteoarthritic changes; 
narrowing or irregularity of joint space; 
abnormal mobility on forced motion; 
listing of the spine; or positive 
Goldthwait's sign.  The examiner should 
state, if possible, the frequency of 
recurring attacks of intervertebral disc 
syndrome, if the veteran suffers such 
attacks, and the extent to which relief 
is experienced between such attacks.  
38 C.F.R. § 4.71a Diagnostic Codes 5293, 
5295 (1998).

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

3.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the requested examination does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (1998);  see also Stegall v. West, 
11 Vet. App. 268 (1998).

4.  Readjudicate the veteran's claim, with 
application of all appropriate laws and 
regulations, and any additional 
information obtained as a result of this 
remand.  If any benefit sought on appeal 
remains denied, provide the veteran and 
his representative a supplemental 
statement of the case, which includes 
consideration of all evidence received 
since the February 1999 supplemental 
statement of the case.  Allow an 
appropriate period of time for response.  


Then, the claims folder should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  He is, however, free to 
submit additional evidence or argument to the RO on remand.  
Quarles v. Derwinski, 3 Vet. App. 129 (1992).  The purpose of 
this REMAND is to obtain additional information and to comply 
with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals


 

